 2
 3
 4
 5
 6
 7                                   UNl.TED STATES DISTRICT COURT
 8                                           DISTRICT OF NEVADA
 9    JASON GRAEBER,
                                                                  Case No. 3: l 8-cv-00027-MMD-WCG
10                          Plaintiff,
                                                                   ORDER RE: STIPULATION FOR
11    vs.                                                          DISMISSAL WITH PREJUDICE
12    BACA, etal.,
13                          Defendant.
14           IT IS HEREBY STIPULATED by and between Plaintiff, Jason Graeber, in proper person, and
1:;   Defendants, by and through counsel, Aaron D. Ford, Attorney General oftbe State of Nevada, and Heather
16    B. Zana, Deputy Attorney General, hereby stipulate and agree, ba.c;ed upon the Settlement Agreement
17    between the parties, that the above-captioned action should be dismissed with pre judice by order of this
18    Court, with each party to bear his own costs.
19
20
21
      Jas   Graeber, Plaintiff                                                                                    I
22    Pro&
23
                                                                                                                  l
                                                                                                                  11




24                                                                                                                I
25
                                                      IT -
26                                                      �-

27                                                    UNITED STATES DISTRICT JUDGE

28
                                                      Dated: July 24, 2019                                        If

                                                                                                                  I
                                                                                                                  I
